U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to 000-53146 (Commission File Number) MAN SHING AGRICULTURAL HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0450667 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Unit 1005, 10/F, Tower B Hunghom
